Citation Nr: 9935977	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-24 009	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss 
disability.  

2.  Entitlement to service connection for hypertension 
secondary to service-connected post traumatic stress 
disorder.  

3.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946 and from August 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The appellant's representative, in a November 1999 
presentation to the Board, asserted a claim for a total 
disability rating based on individual unemployability.  The 
RO has not yet had an opportunity to consider this claim.  It 
is referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  There is no evidence linking the veteran's hypertension 
to his service-connected post traumatic stress disorder 
(PTSD).  

2.  Service connection for hearing loss disability was 
previously denied by the RO in September 1990 and a request 
to reopen the claim was denied by the RO in June 1992.  The 
veteran did not perfect a timely appeal of either decision.  
The evidence submitted in support of the recent petition to 
reopen is relevant and probative of the issue at hand.

3.  The veteran has submitted competent evidence of a 
diagnosis of hearing loss disability and an opinion linking 
the diagnosis to service. 


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The September 1990 rating decision that denied service 
connection for hearing loss disability is final.  New and 
material evidence has been submitted to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156, 20.1103 
(1999).  

3.  The claim for service connection for hearing loss 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hypertension

In September 1990, the RO denied service connection for 
hypertension and the veteran did not perfect a timely appeal.  
In June 1992, the RO denied reopening the claim and the 
veteran did not perfect a timely appeal.  Decisions of the RO 
which are not appealed are final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, VA 
has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, the 
first determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

Here, the Board finds that the veteran previously claimed 
service connection for hypertension on a direct basis.  The 
Board finds that he is not attempting to reopen that 
previously denied claim.  Rather, he is asserting a new claim 
based on a new theory of entitlement.  He had not claimed 
this before.  He now claims that his hypertension was caused 
by his service-connected PTSD.  Since this is a new claim, 
the requirements for reopening do not apply.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

The initial inquiry here is whether the claim is well 
grounded.  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for hypertension, the threshold question 
to be answered is whether the appellant has presented 
evidence of a well-grounded claim; that is, one that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail and there is no duty to assist him 
further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991).  Service connection for 
hypertension may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

As noted above, the veteran is not claiming service 
connection on a direct basis but as secondary to his service-
connected hypertension.  Service connection may be granted 
for a disability which is proximately due to and the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  

Also, any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  Thus when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

In this case, there is a current diagnosis of hypertension of 
record.  There is also the service-connected PTSD.  See 
Reiber v. Brown, 7 Vet. App. 513 (1995).  However, there is 
no competent evidence which connects the hypertension to the 
service-connected disability.  The veteran's assertion that 
there is a connection is not enough.  The relationship 
between disabilities raises a medical question which requires 
evidence from a qualified medical source.  As a lay witness, 
the veteran's claim of a connection is not evidence.  See 
Grivois v. Brown, 6 Vet. App. 136 (1994).  

The veteran has asserted that a medical treatise connects his 
hypertension to his service-connected PTSD.  The Board has 
reviewed the submission and finds that it is an analysis of 
statistics indicating an increased incidence of hypertension 
among persons with PTSD.  However, the evidence does not 
establish anything more than an increased incidence.  The 
document does not establish that there is a cause and effect 
relationship and does not establish a relationship in this 
case.  See Sacks v. West, 11 Vet. App. 314 (1998).  The 
treatise does not discuss relationships with a degree of 
certainty such that, under this specific case, there is at 
least plausible causality based upon objective facts rather 
than on unsubstantiated lay medical opinion.  See Sacks, at 
317; see also Wallin v. West, 11 Vet. App. 509, 513 (1998).  
The treatise indicates that there are numerous variables and 
does not provide the necessary specificity to link the 
veteran's hypertension to his PTSD.  

Because there is no competent evidence of a connection, the 
claim is not well grounded and must be denied.  

The rating decisions, statement of the case and supplements 
adequately informed the veteran of the lack of evidence to 
support his claim in accordance with 38 U.S.C. 5103 (West 
1991).  See the April 1998 statement of the case.  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 
9 Vet. App. 425, 429 (1996).  The veteran has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Hearing Loss Disability

Service connection for hearing loss disability was denied.  
The veteran did not appeal and that decision became final.  
At the time of the prior denial, there was evidence of 
hearing loss disability, but an absence of competent evidence 
attributing the hearing loss to service.  Since the last 
determination, the veteran filed to reopen the claim.  In 
April 1995, a VA examiner noted that the veteran had hearing 
loss that dated to having volunteered to blow up an 
ammunition dump.  Additional details were provided.

The April 1995 examination report constitutes new and 
material evidence.  A basis of the prior denial was an 
absence of competent evidence linking the post service 
diagnosis to service.  That defect has been cured.  In 
addition, in this case, the claim is well grounded.  The 
veteran has a current diagnosis and a medical opinion that 
links the diagnosis to service.


ORDER

Service connection for hypertension secondary to PTSD is 
denied.  The claim for service connection for hearing loss 
disability is reopened.


REMAND

A complete VA psychiatric examination for compensation was 
done in October 1992.  A detailed clinical evaluation was 
performed in 1994.  Since then the rating criteria have been 
changed to base the rating on the various manifestations of 
disability.  See the supplemental statement of the case dated 
in November 1997.  The outpatient notes since 1992 report 
various manifestations but do not specifically state that 
other manifestations are not present.  

The case is REMANDED to the RO for the following:  

1.  The RO should determine whether the 
veteran was engaged in demolition work 
during service.  The RO should consider 
the provisions of 38 U.S.C.A. § 1154 in 
regard to the hearing loss issue.

2.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder, including a copy of this remand, 
should be made available to the examiner 
for review.  The examination report should 
be in accord with the revised rating 
criteria.  The examiner should express an 
opinion as to Global Assessment of 
Functioning (GAF) due to the service-
connected PTSD.  

3.  The veteran should be afforded a VA 
examination of his hearing.  The claims 
folder, including a copy of this remand, 
should be made available to the examiner 
for review.  The examiner should render a 
medical opinion that determines whether 
post service hearing loss disability is 
consistent with inservice noise exposure.  

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals








